Citation Nr: 0623925	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcer, irritable bowel syndrome, 
diverticulitis, and incontinence.  

2.  Entitlement to service connection for colon cancer, as a 
result of exposure to Agent Orange.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for colon cancer.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The issue regarding service connection for a gastrointestinal 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Colon cancer was not manifest in service or within one 
year of separation and is not attributable to service, to 
include herbicide exposure in Vietnam.

2.  The veteran does not have additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to compensation for colon 
cancer under the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Id.   In February 2002, the 
veteran was sent VCAA notification.  This notice predated the 
initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at this time, the Board herein is 
not granting benefits; thus, that matter is moot with no 
prejudicial error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in February 2002.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Colon Cancer

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

Malignant tumors will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a 

veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that there has been no assertion 
that colon cancer was incurred or coincident wit combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2005) are not for application.

The Board notes that colon cancer is listed as a disease 
subject to presumptive service connection.  Essentially, the 
veteran asserts that his colon cancer was related to exposure 
to Agent Orange during service in Vietnam.

The evidence shows the veteran is status post colon cancer.  
The evidence shows the veteran had two suspected colon cancer 
polyps in the rectus sigmoid removed in July 1999.  Thus, the 
issue is whether the colon cancer is related to service, to 
include as a result of exposure to Agent Orange.  The 
determination requires competent evidence.  The veteran is 
competent to report his symptoms.  His opinion in regard to 
etiology, however, is not competent evidence, as he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

Service medical records are negative for any reference to 
colon cancer.  At separation in August 1971, the 
genitourinary system and anus and rectum were normal.  Colon 
cancer was not diagnosed until 1999, many years after 
service.  There is no competent opinion that such is related 
to service.  The Board finds the most probative evidence to 
be the medical evidence establishing a remote onset of colon 
cancer.  

In regard to the veteran's assertions that his colon cancer 
is related to exposure to Agent Orange during service in 
Vietnam, the Board notes it is clear from the veteran's DD 
Form 214 that he served in Vietnam, and is presumed to have 
been exposed to Agent Orange.  The veteran's colon cancer, 
however, is not a disease which is presumptive of service-
connection by reason of having a positive association with 
exposure to and herbicide agent.  The Board notes that the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586- 57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

In summary, there is no evidence of colon cancer during 
service, no post service evidence of such until many years 
after service, and no competent evidence relating colon 
cancer to a disease or injury in service, including exposure 
to Agent Orange.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Compensation under the provisions of 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2005).

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for colon cancer.  


The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.  The evidence shows that the veteran was evaluated at 
a VA Medical Center for a suspicion of colon cancer following 
a private computed tomography (CT) scan on March 12, 1999 
indicating abnormalities in the rectosigmoid area possibly 
suggesting colon cancer.  The VA records note that 
gastroenterology would be consulted to evaluate the need for 
a colonoscopy.  The records reflect a follow up was not 
obtained.  In July 1999, the veteran underwent a private 
colonoscopy.  The postoperative diagnosis was two polyps 
rectus sigmod colon and diverticulosis descending and rectus 
sigmoid colon.  

In a July 2002 VA opinion, the physician stated while that 
the CT scan abnormality should have been followed up with 
colonoscopy, no disability or aggravation of an existing 
disability resulted from the care provided at the VAMC since 
the veteran had prompt medical care at another facility.  
Significantly, on VA examination for digestive disorders in 
March 2003, it was noted that colon cancer had been removed 
in total and there was no metastasis, and no colon cancer was 
identified on VA colonoscopy in July 2001.  

The evidence establishes that the veteran does not have 
additional disability as a result of VA furnishing the 
hospital care, medical or surgical treatment, or examination.  
There is nothing to suggest that the eventual course of 
treatment and such residuals would have been any different if 
there had been a more timely follow-up.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005).  The Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to compensation for colon cancer under the 
provisions of 38 U.S.C.A. § 1151, and there is no doubt 


to be resolved.  Consequently, the benefits sought on appeal 
are denied.


ORDER

Service connection for colon cancer is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
colon cancer is denied.  


REMAND

The veteran asserts that he has a gastrointestinal disorder 
as a result of service-connected post-traumatic stress 
disorder (PTSD).  A March 2003 VA PTSD examination report 
shows diagnoses of stomach ulcer and hiatal hernia.  The 
report notes the disorders could affect his psychiatric 
status.  A March 2003 examination for digestive disorders 
shows diagnoses of colitis by history, gastric ulcer by 
history, and gastroesophageal reflux disease in satisfactory 
state of control by history.  

In November 2003, the AOJ requested a VA examiner to provide 
an opinion as to whether any of the veteran's 
gastrointestinal problems, to include irritable bowel 
syndrome and ulcers were chronic, and if so, whether any 
chronic disorder identified was related to the veteran's 
service-connected PTSD.  The January 2004 VA examination 
report contains no diagnosis, and no opinion was provided.  
There is insufficient evidence to determine whether any 
gastrointestinal disorder is related to a service-connected 
disease or injury.  

Accordingly, the case is REMANDED for the following action:

The AOJ should return the claims file to 
the VA examiner who performed the January 
2004 VA examination, if available, 
otherwise another VA examiner.  The 
examiner's attention is directed to this 
remand.  The examiner should specifically 
respond to the following:  1) Does the 
veteran have a chronic gastrointestinal 
disorder.  If so, identify the disorder.  
2)  Is any identified gastrointestinal 
disorder related to the service-connected 
PTSD.  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


